Case 7:20-cv-02768-VB Document 7 Filed 05/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ween nce cenn nena x
PACIFIC LIFE AND ANNUITY
COMPANY, :
Plaintiff, : ORDER
Vv. :
20 CV 2768 (VB)
JACOB MOSKOWITZ,
Defendant. :
nwneeen x

 

On April 2, 2020, plaintiff Pacific Life and Annuity Company commenced the instant
action against defendant Jacob Moskowitz. (Doc. #1).

On April 22, 2020, plaintiff docketed a proof of service indicating service on defendant
on April 10, 2020. (Doc. #6). Defendant had until May 1, 2020, to respond to the complaint.
See Fed. R. Civ. P. 12(a)(1)(A)Q@).

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by May 15, 2020, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by May 29, 2020. If plaintiff fails to satisfy either deadline, the Court may dismiss
the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

~ Dated: May 6, 2020
White Plains, NY

SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

  

 

 
